                 Case 1:18-cv-08179-NRB Document 24 Filed 02/06/19 Page 1 of 3




ZACHARY W. CARTER                             THE CITY OF NEW YORK                                   FRANK A. DELUCCIA
Corporation Counsel                                                                              Assistant Corporation Counsel
                                             LAW DEPARTMENT                                             Phone: (212) 356-5054
                                                                                                           Fax: (212) 356-3559
                                            100 CHURCH STREET, Rm. 3-155                                 fdelucci@law.nyc.gov
                                                 NEW YORK, NY 10007




                                                                                       February 6, 2019

       BY ECF

       Hon. Naomi R. Buchwald
       United States District Judge
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

               Re:     Raji Wilson v. City of New York, et al., 18-CV-08179 (NRB)

       Your Honor:

                I am an Assistant Corporation Counsel in the Office of Zachary W. Carter, Corporation
       Counsel of the City of New York, and the attorney assigned to the defense of the above-
       referenced matter. Defendant City respectfully requests that the Court stay this action sine die,
       the resolution of an ongoing New York City Department of Correction (“DOC”) internal
       investigation into the subject use of force incident. This is the first request for a stay in this
       matter. Plaintiff’s counsel does not consent to this request. Should the Court grant this request,
       it will postpone the date by which Defendant City and the individually named defendants must
       answer or otherwise respond to the Complaint, which is presently due today on February 6, 2019.

               By way of background, plaintiff alleges, inter alia, that on August 30th, 2016 through
       August 31st, 2016, he was falsely imprisoned and subjected to excessive force by unnamed
       corrections officers at Rikers Island. In addition, Plaintiff also separately alleges, inter alia, that
       on March 27th, 2017, he was again subjected to excessive force in an unrelated incident by
       Officer Carnes and Officer Smith at Rikers Island.

               In the course of investigating this matter, the undersigned learned that there is an ongoing
       DOC Investigations Division investigation arising out of the incident alleged in the complaint
       that occurred on March 27th, 2017 involving the alleged actions of Officer Carnes and Officer
          Case 1:18-cv-08179-NRB Document 24 Filed 02/06/19 Page 2 of 3



Smith identified above. Defendant City therefore respectfully requests a stay of this matter,
pending the resolution of the DOC investigation for the following reasons.

        Federal courts have inherent power and discretionary authority to stay a case if the
interests of justice so require. See United States v. Kordel, 397 U.S. 1, 12 n.27 (1970); Kashi v.
Gratsos, 790 F.2d 1050, 1057 (2d Cir. 1986); Volmar Distributors, Inc. v. The New York Post
Co., Inc., 152 F.R.D. 36, 39 (S.D.N.Y. 1993). More specifically, federal courts are authorized to
stay a civil action pending the outcome of a related proceeding. See, e.g., Kashi v. Gratsos, 790
F.2d 1050, 1057 (2d Cir. 1986) (“[A] court may decide in its discretion to stay civil
proceedings . . . when the interests of justice seem . . . to require such action.”) (internal
quotation marks and citations omitted); Bristol v. Nassau County, No. 08-CV-3480 (JFB)
(WDW), 2010 U.S. Dist. LEXIS 39634, at *1 (E.D.N.Y. Apr. 22, 2010) (“A district court has the
discretionary authority to stay a civil action pending the resolution of a parallel criminal
proceeding when the interests of justice so require.”) (quoting Johnson v. New York City Police
Dep’t, No. 01 Civ. 6570 (RCC) (JCF), 2003 U.S. Dist. LEXIS 12111, at *2 (S.D.N.Y. July 16,
2003)); Estes-El v. Long Island Jewish Med. Ctr., 916 F. Supp. 268, 269 (S.D.N.Y. 1995) (“It is
well settled that the court may (and indeed, should) stay a federal Section 1983 action until
resolution of parallel state court criminal proceedings.”).

        In the instant matter, this Office will be unable to resolve representational issues with the
officers until the aforementioned DOC investigation is complete. See N.Y. Gen. Mun. L. § 50-k;
Mercurio v. City of N.Y., 758 F.2d 862, 854-65 (2d Cir. 1985) (quoting Williams v. City of
N.Y., 64 N.Y.2d 800, 486 N.Y.S.2d 918 (1985) (stating that the decision to represent individual
defendants is made by the Corporation Counsel as set forth in state law)). A stay of the instant
matter would therefore safeguard against the possibility that a conflict of interest may arise
during the pendency of the litigation. Pursuant to N.Y. General Municipal Law § 50-k,
Defendant City is obligated to provide representation to individual defendants to the extent that
they were acting within the scope of their duties as its employees during the incident in question.
Thus, this office must first determine whether the individual employee “was acting within the
scope of his public employment and in the discharge of his duties and was not in violation of any
rule or regulation of his agency at the time the alleged act or omission occurred.” Should a stay
not be granted, Defendant City may be forced to represent the officers prior to learning the
outcome of its own investigation concerning the officers’ conduct. Should the officers later be
found responsible for any wrongdoing as a result of that investigation, defense counsel may be
conflicted out of the matter entirely and new counsel would need to be retained for all
defendants. Such a scenario would likely cause a greater disruption to the instant action than the
requested stay.

        Moreover, best practices prevent this office from even communicating with the individual
defendants until the resolution of the investigation. As Defendant City is a municipality, it can only
communicate through its agents. If this office cannot communicate with the individual defendants,
the City of New York cannot even offer a version of the events in question, let alone prepare an
effective defense of the claims asserted by plaintiff.

        Finally, the parties will likely require the documents associated with the DOC
Investigation Division file, many of which (to the extent that they exist) will be protected from


                                                 -2-
         Case 1:18-cv-08179-NRB Document 24 Filed 02/06/19 Page 3 of 3



discovery by the deliberative process privilege prior to the conclusion of the DOC investigation.
See Nat’l Council of La Raza v. Dep’t of Justice, 411 F.3d 350, 356 (2d Cir. 2005) (the
deliberative process privilege is (1) designed to promote the quality of agency decisions by
preserving and encouraging candid discussion between officials, and (2) based on the obvious
realization that officials will not communicate candidly among themselves if each remark is a
potential item of discovery and front page news; an inter-agency or intra-agency document may
be subject to the privilege if it is both pre-decisional and deliberative) (internal citations and
quotations omitted). Furthermore, the law enforcement privilege prevents disclosure of a
pending investigation in order to, inter alia, “safeguard the privacy of individuals involved in an
investigation, and otherwise to prevent interference with an investigation.” National Congress
for Puerto Rican Rights v. The City of New York, et al. 194 F.R.D 88, 93 (S.D.N.Y.) (citing In
re Dep’t of Investigation of the City of New York, 856 F.2d 481, 484 (2d. Cir. 1988) (citations
omitted)). Consequently, the parties to this action will not have access to vital information,
including witness statements, until the DOC investigation is resolved.

        For the foregoing reasons, Defendant City respectfully requests that the Court grant a stay
of the instant litigation until the conclusion of the DOC investigation. Should the Court grant the
requested stay, at the direction of the Court, the undersigned will file status letters regarding the
progress of the DOC investigation.

       Defendant City thanks the Court for its time and consideration of the within request.

                                                              Respectfully submitted,

                                                                     /s/

                                                              Frank A. DeLuccia
                                                              Assistant Corporation Counsel
FAD/m
cc:  Jonathan A. Fink, Esq. (by ECF)
     Brian L. Bromberg, Esq. (by ECF)




                                                -3-
